DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Claims 5-7 were canceled.
Claims 1-3, 8-10, 12-16, 18, 19, 23, and 24 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 12-16, 18, 19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 recites the “the micelle” in the phrase “a surface charge of the micelle” without sufficient antecedent basis.  Prior to this phrase, there is no recitation of any micelle in the claim, therefore it is unclear to what micelle the phrase refers.  Moreover, the claim has been amended to recite “wherein a surface charge of [[the]] a micelle is from -20 mV to 20 mV”, which is confusing because it is unclear to what micelle “a micelle” refers.  The claim does not make clear that “a micelle” refers to “a micelle structure of the amphiphilic block copolymer and the salt of polylactic acid”. 
This rejection could be overcome if the claim were rewritten such that the clause “wherein the complex is entrapped in a micelle structure of the amphiphilic block copolymer and the salt of poly lactic acid,” preceded the clause “wherein an anion of carboxylic acid in the salt of poly lactic acid is bound to the complex in order to reduce [[a]] the surface charge of the micelle”, and if the clause “wherein a surface charge of a micelle is from -20 mV to 20 mV” was amended to recite “wherein [[a]] the surface charge of [[a]] the micelle is from -20 mV to 20 mV”. Please note that a micelle inherently has a surface charge, so it is considered clearer to refer to “the surface charge of the micelle” than to refer to “a surface charge of the micelle”. Claims 2, 3, 8-10, 12-16, 18, 19, 23, and 24 are included in the rejection because they depend from claim 1 but do not address the issues raised above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 12-16, 18, 19, 23, and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2011-0077818, of record on the IDS of 3/14/2018  (previously cited as KR 2011048018)) in view of Yi et al (US 20080260850) and Contag et al (US 20090312402).
Kim taught a composition for delivery of an anionic drug comprising the anionic drug, a cationic lipid, an amphiphilic block copolymer, and a polylactic acid. The cationic lipid forms a complex with the anionic drug and is sealed in a micelle formed by the amphiphilic block copolymer and the polylactic acid. See abstract and Fig. 1.  The polylactic acid may have the structure:

    PNG
    media_image1.png
    96
    211
    media_image1.png
    Greyscale

where R is a hydrogen, acetyl group, benzoyl group, decanoyl, palmitoyl, methyl group or the ethyl group, and n is 13-138.  See paragraphs 60-64 (pages 17-18 of the machine translation). This corresponds to embodiments of instant Formula 1 where Z and Y are methyl and either n or m is at least 13. The polylactic acid is distributed in the 
With regard to claims 2 and 3, the anionic drug of Kim may be a RNA, DNA, siRNA, aptamer, antisense ODN, antisense RNA, ribozyme or DNAzyme. See paragraph 39 (page 12, second full paragraph of machine translation), and claim 3.
With regard to claim 6, the cationic lipid may be DODAC, DOTAP, DODMA, TAP, DAP, DC-cholesterol, TC-cholesterol, MC-cholesterol, COPA, AC-tocopherol, or MC-tocopherol.  See paragraph 46 (paragraph bridging pages 13 and 14 of the machine translation) and claim 5. 
 With regard to claim 12, the N/P ratio with regard to cationic lipid and nucleic acid may be in the range of 0.1 to 128 (paragraph 48 and machine translation at page 15, lines 1-8) and claim 6. Thus the complexes may be positively charged.
Regarding claims 13-15, the amphiphilic polymer may comprise A and B blocks where the A block may be polyalkylene glycol, polyvinyl alcohol, polyvinyl pyrrolidone, polyacrylamide or derivatives, with a number average molecular weight of 100-5000 Da (paragraph 50, machine translation at page 15, first two full paragraphs).  The B block may be polyester, the polyanhydride, the polyamino acid, the polyorthoester or  polyphosphazene with a number average molecular weight of 1000-5000, and may comprise tocopherol, cholesterol or a C10-24 fatty acid modification at the terminal hydroxyl group. See paragraph 52 (machine translation at page 16, first paragraph).
Regarding clam 16, the ratio of the weight of the complex of the anionic drug and the cationic lipid (a) to the weight of the amphiphilic block copolymer (b) [a/b x 100] is 
Regarding claim 19: the anionic drug may be present in a range from 0.001 to 10% of the composition or 0.01-5% by weight of the composition. See paragraph 45, (machine translation at page 13, third full paragraph). The amphiphilic block copolymer may be present in the range of 40-99.98 weight percent of the composition, or 85-99.8%. See paragraph 52  (machine translation at page 16, first full paragraph). The PLA can be present in a weight percent of the composition, that is equal to the weight percent of the amphiphilic polymer. See paragraph 58, (machine translation at page 17, last full paragraph).  
Regarding claims 23 and 24, the composition may further comprise a fusogenic lipid such as phosphatidylethanolamine or phosphatidylcholine (claims 12 and 13)
Kim did not explicitly teach that the polylactic acid was a salt.  Kim was also silent as to the surface charge of the micelle of the composition, but noted that the inclusion of polylactic acid reduces the positive nature of the surface charge of the micelle and that this helps avoid capture by the reticuloendothelial system (paragraph 56, and page 17, first full paragraph of machine translation).
Yi disclosed bioactive agent-containing micellar formulations comprising amphiphilic block copolymers and polylactic acid salts of instant formula I. The bioactive agent by be a nucleic acid. See abstract, and paragraphs 47, 49, 50, 68, and 69.  The bioactive agents can be entrapped in the micelles or nanoparticles or they can be incorporated within the micelles or nanoparticles of the present invention by formation of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the polylactic acid salts of Yi for the polylactic acid in the invention of Kim. One would have been motivated to do so because Yi taught that the polylactic acid salt can form a charge interaction with the bioactive agent, and Kim taught that the polylactic acid reduces the positive nature of the surface charge of the micelle to help avoid capture by the reticuloendothelial system. Kim taught N/P ratios for the cationic lipid/nucleic acid complexes well in excess of one (paragraph 48 and machine translation at page 15, lines 1-8) and claim 6, such that Kim embraced cationic nucleic acid lipid complexes. One of skill would recognize that the positive charge of the micelles of Kim could arise from such complexes, and would have been motivated to use the polylactate salt of Yi in the invention of Kim in order to help neutralize excess positive charge since Yi taught that the polylactic acid salt can form a charge interaction with the bioactive agent and Kim taught that a polylactic acid can be used to reduce the positive nature of the surface charge of the micelle to help avoid capture by the reticuloendothelial system.
Contag disclosed nanoparticles for nucleic acid delivery (such as siRNA). Contag indicated that the surface charge (zeta potential) for nanoparticles of the invention may range from at least about +5 mV to about -5 mV, and that this range is desirable for reducing non-specific adsorption by proteins in the serum. Surface charge can be manipulated by shielding charges, e.g. by pegylation of complexes. See paragraphs 26 and 79.

Thus the invention as a whole was prima facie obvious.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2011-0077818, machine translation provided), Yi et al (US 20080260850)  and Contag et al (US 20090312402) as applied to claims 1-3, 5, 6, 12-16, 18-20, 23, and 24 above, and further in view of La et al (WO 2013/151326).
The teachings of Kim, Yi, and Contag are discussed above, and can be combined to render obvious a composition for delivery of an anionic drug comprising the anionic drug/cationic lipid complex, an amphiphilic block copolymer, and a salt of a polylactic acid of instant formula 1, wherein the amounts of the various components are 
Kim did not teach a cationic lipid of instant formula 7.
La taught a composition for delivering an anionic drug, the composition comprising an anionic drug as an active ingredient, a cationic lipid, and an amphiphilic block copolymer, wherein the anionic drug forms a complex with the cationic lipid, and the anionic drug/cationic lipid complex is entrapped in a micelle structure formed by the amphiphilic block copolymer. See abstract and Figure 1. As in Kim, the cationic lipids of La may be any of DODAC, DOTAP, DODMA, TAP, DAP, DC-cholesterol, TC- cholesterol, MC-cholesterol, COPA, AC-tocopherol, or MC-tocopherol. Furthermore the cationic lipid may include those of the oligoethyleneamine  of Formula 1:

    PNG
    media_image2.png
    139
    339
    media_image2.png
    Greyscale

wherein n and m are each 0 to 12, with the proviso that 2 < n + m< 12, a and b are each1 to 6, and R1 and R2 are each independently selected from saturated and unsaturated hydrocarbon groups having 11 to 25 carbon atoms. In the definition of the oligoethyleneamine  of Formula 1, n and m may be independently 1 to 9, with the proviso that 2 < n + m< 10, and a and b may be an integer ranging from 2 to 4. R1 and R2 may each independently selected from the group consisting of lauryl, myristyl, palmityl, stearyl, arachidyl, behenyl, lignoceryl, cerotyl, myristoleyl, palmitoleyl, sapienyl, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the oligoethyleneamine lipids of La for the cationic lipids of the invention of Kim as modified by Yi and Contag.  Doing so would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2143(I)(B).  One would have had a reasonable expectation of success based on the nearly identical nature of the anionic drug delivery compositions of the two inventions. Given their close similarity, one of ordinary skill would have an expectation that the oligoethyleneamine lipids of La would function in the invention of Kim as modified.  Those of ordinary skill in the art were well aware of the ability of a wide variety of cationic lipids to form electrostatic complexes with anionic drugs such as nucleic acids. See e.g. La at page 2, lines 4-14.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments and the declaration of Jihye Choi filed 3/31/2021 have been considered but they are not persuasive.  The declaration provides experiments in which three different cationic lipids are used, i.e. “1,6-dioleoyl triethylenetetramide”, “linoleoyl tetraethylenepentamine”, and “oleoyl pentaethylenehexamine”.  These chemical names are not terms of art (a search revealed only documents related to the assignee), and it is unclear if these lipids fall within the scope of instant formula 7.  The name “1,6-dioleoyl triethylenetetramide” implies the attachment of oleoyl groups at 
Applicant’s arguments against the obviousness rejection depend the results obtained in the declaration to overcome the prima facie case of obviousness.  Because it is not clear that the cationic lipids used in the declaration are within the scope of the instant claims, Applicant’s arguments and the declaration are unpersuasive and the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 8-10, 12-16, 18, 19, 23, and 24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, and 12-15 of copending Application No. 15/781182 (reference application) in view of Kim et al (KR 10-2011-0077818, of record) and Contag et al (US 20090312402). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘182 application claims:
1. 1. (Currently Amended) A method for preparing a composition for delivering an
anionic drug, comprising:
(a') dissolving an anionic drug and a cationic lipid in an aqueous solvent
respectively and mixing them, followed by freeze-drying;
 (b-1) dissolving the freeze-dried product obtained in step (a') in an organic solvent;
(b-2) mixing the solution obtained in step (b-1) with an aqueous solvent; and
(b-3) removing the organic solvent from the mixture obtained in step (b-2), 
wherein the anionic drug is DNA, RNA, protein or a combination thereof;
the cationic lipid is a cationic lipid represented by Chemical Formula 1 :
(Chemical Formula 11)

    PNG
    media_image3.png
    121
    356
    media_image3.png
    Greyscale


in the formula 1,
n, m and I are each 0 to 12, with a proviso that 1< n + m + I < 12,
a, b and c are independently 1 to 6,
R1, R2 and R3 are independently hydrogen or a saturated and unsaturated
hydrocarbon having 11 to 25 carbon atoms, with a proviso that at least one ofR1, R2 and R3 is a saturated or unsaturated hydrocarbon having 11 to 25 carbon atoms;
the amphiphilic block copolymer is A-B block copolymer, comprising a
hydrophilic block (A) and a hydrophobic block (B) where the hydrophobic A block is
polyethylene glycol or monomethoxy polyethyleneglycol, and the hydrophobic B block is

the steps (a) and (b) are conducted in a monophase.


2.The method of claim 1, comprising further dissolving a polylactic acid salt in the organic
solvent in step (b-1); or
further dissolving in step (b-2) a polylactic acid salt in the aqueous solvent and
mixing with the solution obtained in step (b-1).


12. The method of claim 2, wherein the polylactic acid salt is at least one selected from the group consisting of the compounds represented by Chemical Formula 2
RO-CHZ-[A]n-[B]m-COOM
where A is -COO-CHZ-; B is -COO-CHY-, -COOCH2CH2CH2CH2CH2-
or -COO-CH2CH20CH2; R is a hydrogen, an acetyl, benzoyl,
decanoyl, palmitoyl, methyl, or ethyl group; Z and Y are independently a hydrogen, a
methyl or phenyl group; M is Na, K, or Li; n is an integer of 1 to 30; and m is an integer of
0 to 20 [remainder of claim omitted].

13. The method of claim 11, wherein the terminal hydroxyl group of the hydrophobic B block is modified with at least one selected from the group consisting of cholesterol, tocopherol, and a fatty acid having 10 to 24 carbon atoms.

14. The method of claim 1, wherein the organic solvent comprises a fusogenic lipid.

15. The method of claim 14, wherein the fusogenic lipid is at least one selected from
the group consisting of dilauroyl phosphatidylethanolamine, dimyristoyl
phosphatidylethanolamine, dipalmitoyl phosphatidylethanolamine, distearoyl
phosphatidylethanolamine, dioleoyl phosphatidylethanolamine, dilinoleoyl
phosphatidylethanolamine, 1-palmitoyl-2-oleoyl phosphatidylethanolamine, 11,2-
diphytanoyl-3-sn-phosphatidylethanolamine, dilauroyl phosphatidylcholine, dimyristoyl
phosphatidylcholine, dipalmitoyl phosphatidylcholine, distearoyl phosphatidylcholine,
dioleoyl phosphatidylcholine, dilinoleoyl phosphatidylcholine, 1-palmitoyl-2-oleoyl
phosphatidylcholine, 1,2-diphytanoyl-3-sn-phosphatidylcholine, dilauroyl phosphatidic
acid, dimyristoyl phosphatidic acid, dipalmitoyl phosphatidic acid, distearoyl phosphatidic
acid, dioleoyl phosphatidic acid, dilinoleoyl phosphatidic acid, 1-palmitoyl-2-oleoyl
phosphatidic acid, 1,2-diphytanoyl-3-sn-phosphatidic acid, cholesterol, and tocopherol.

The method of ‘182 claim 12 leads to the composition of instant claims 1-3, 5, 7-10, 13, and 18 (when n=0 resulting in no intrachain amides) except for the instantly recited surface charge. Claims 13, 14, 15 of the ‘182 application account for the limitations of instant claims 14, 23, and 24, respectively.
The ‘182 specification indicates that the claim term “cationic lipid” includes DODAC, DOTAP, DODMA, TAP, DAP, DC-cholesterol, TC-cholesterol, MC-cholesterol, 
The Kim document accounts for all of the limitations of instant claims 1-3, 5, 6, 12-16, 18, 19, 23, and 24, except for the surface charge, as discussed above under 35 USC 103 rejections. 
With regard to claim 6, the cationic lipid may be DODAC, DOTAP, DODMA, TAP, DAP, DC-cholesterol, TC-cholesterol, MC-cholesterol, COPA, AC-tocopherol, or MC-tocopherol.  See paragraph 46 (paragraph bridging pages 13 and 14 of the machine translation) and claim 5. 
With regard to claim 12, the N/P ratio with regard to cationic lipid and nucleic acid may be in the range of 0.1 to 128 (paragraph 48 and machine translation at page 15, lines 1-8) and claim 6. Thus the complexes may be positively charged.
Regarding claims 13-15, the amphiphilic polymer may comprise A and B blocks where the A block may be polyalkylene glycol, polyvinyl alcohol, polyvinyl pyrrolidone, polyacrylamide or derivatives, with a number average molecular weight of 100-5000 Da (paragraph 50, machine translation at page 15, first two full paragraphs).  The B block may be polyester, the polyanhydride, the polyamino acid, the polyorthoester or  polyphosphazene with a number average molecular weight of 1000-5000, and may comprise tocopherol, cholesterol or a C10-24 fatty acid modification at the terminal hydroxyl group. See paragraph 52 (machine translation at page 16, first paragraph).
Regarding clam 16, the ratio of the weight of the complex of the anionic drug and the cationic lipid (a) to the weight of the amphiphilic block copolymer (b) [a/b x 100] is 
Regarding claim 19: the anionic drug may be present in a range from 0.001 to 10% of the composition or 0.01-5% by weight of the composition. See paragraph 45, (machine translation at page 13, third full paragraph). The amphiphilic block copolymer may be present in the range of 40-99.98 weight percent of the composition, or 85-99.8%. See paragraph 52  (machine translation at page 16, first full paragraph). The PLA can be present in a weight percent of the composition, that is equal to the weight percent of the amphiphilic polymer. See paragraph 58, (machine translation at page 17, last full paragraph).  
Accordingly, the teachings of Kim embrace many embodiments within the instantly claimed ranges of ratios of amphiphilic block copolymer and polylactic acid to anionic drug in the composition. The Kim document also makes clear that negatively charged polylactic acid (i.e. polylactic acid in which the terminal hydrogen ion has dissociated) can function to modulate the surface charge of the nanoparticle (first full paragraph of page 17 of the machine translation). Accordingly, one of ordinary skill would understand that the surface charge of the nanoparticles of the ‘182 application can be modulated by adjusting the amount of the recited polylactic acid salt.
Contag disclosed nanoparticles for nucleic acid delivery (such as siRNA). Contag indicated that the surface charge (zeta potential) for nanoparticles of the invention may range from at least about +5 mV to about -5 mV, and that this range is desirable for reducing non-specific adsorption by proteins in the serum. Surface charge can be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted the amounts of the polylactic acid salt in the method of the ‘182 claims to arrive at micelles with a surface charge within the instantly claimed range, e.g. within the range of -5 to +5 mV as taught by Contag.  One would have been motivated to do so in order to avoid inappropriate adsorption by serum proteins in in vivo applications. Absent evidence to the contrary, the resulting structure would comprise a polylactic acid salt bound to positively charged cationic lipid/nucleic acid complexes via its negatively charged carboxylate group. Thus the invention as a whole was prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Response to Arguments
Applicant's arguments and filed 3/31/2021 have been considered but they are not persuasive.  Applicant requests that the provisional rejection be reconsidered in view the amendments to the claims and the remarks against Kim '818. This is unpersuasive because the ‘182 claims differ from the Kim document in that they provide for the use of a polylactic acid salt.  Instead, the teaching that is missing from the ‘182 claims is the instantly recited surface charge.  This is rendered obvious by the combination of Kim and Contag.  Applicant’s remarks and the declaration do not address this issue, so the rejection is maintained.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635